          Case 1:17-cv-04797-RA Document 112-9 Filed 08/05/21 Page 1 of 4



                                UNITED STA TES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------------- X


ANGELIQUE OLAECHEA,

                                                        Plaintiff,
                                                                              VERDICT FORM
                                  V.
                                                                            17-CV-4797 (RA) (KNF)
THE CITY OF NEW YORK, and CAPTAIN VINCENT
GREANY,



                                                         Defendants.

----------------------------------------------------------------------- X




            THE CITY OF NEW YORK'S LIABILITY FOR RETALIATION UNDER
              TITLE VII AND THE NEW YORK STA TE HUMAN RIGHTS LAW


    1. Do you find that the City of New York is liable under Title VII and/or the New York State
       Human Rights Law for unlawful retaliation against Angelique Olaechea?


                                          No                    /Yes

        Note:   If you answered NO to Question 1, skip Question 2 and proceed to Question 3.

          CAPTAIN VINCENT GREANY'S LIABILITY FOR RETALIATION UNDER
                   THE NEW YORK STATE HUMAN RIGHTS LAW


    2. Do you find that the Captain Vincent Greany is liable under the New York State Human
       Rights Law for unlawful retaliation against Angelique Olaechea?


                                                                     Yes




                                                         1
    Case 1:17-cv-04797-RA Document 112-9 Filed 08/05/21 Page 2 of 4



               DEFENDANTS' LIABILITY FOR RETALIATION UNDER
                  THE NEW YORK CITY HUMAN RIGHTS LAW

3. Do you find that the City of New York is liable under the New York City Human Rights
   Law for retaliation against Angelique Olaechea?


                                    No                       ~es

4. Do you find that Captain Vincent Greany is liable under the New York City Human Rights
   Law for retaliation against Angelique Olaechea?


                                    No

   Note: If you answer NO to Question 4, skip Question 5 and proceed to Question 6.

5. Do you find that the Captain Vincent Greany is liable for punitive damages under the New
   York City Human Righ.ts L7?

                             __L_No                                   Yes




                                               DAMAGES

 Note: Only answer Questions 6 and 7 if you answered YES to Questions 1, 2, 3 or 4.

6. What amount of economic damages, if any, is Angelique Olaechea entitled to?


        c;;,
   $_~0__
               7   <JC' ,
        f",_:?f~,_•_/,~_•
                            I [    ;-J                                I ::
                            _V_'- ~ ''~1-'---',S~(f~l·~yl~t,;_1.\'_)-)~ •
                                                                             1·1,'J,; J-£
                                                                                c·1.. I ::>
                                                                                            _er·;
                                                                                            .y
                                                                                                  7 7LL/ .-r.: 1Y S 2- (I vst vvt:3,:J
                                                                                      -r /,' (p CJ ,:f,   J 11.f, 0/f /5r!lllr.Jl:Jt.lf' .
                                                                                                                        hv I e ,a 111, flb,
7. What amount of non-economic damages, if any, is Angelique Oleachea entitled to?
                                                                                                                       rnn,us
                                                                                                                           p ""(J 5,'1 or?)
   $- -Le
       ~v      a fee.
          l-1 I- - -- s- - - - - - - - - - -


8. Please list the combined amount of damages, if any, specified in the answers to Questions
   6 & 7 (in other words, add the answer to Question 6 to the answer to Question 7):


   $_ _g_-~f_J_,_8_lJ9_-_·u_;C_J_·_t_l___
                                       ~_9_r:t_1_(_e_e_'.5_·_

                                                       2
    Case 1:17-cv-04797-RA Document 112-9 Filed 08/05/21 Page 3 of 4




       Note: Only answer Question 9 ifyou answered YES to Questions 1 or 3.

9. Of the amount, if any, listed in the answer to Question 8 (the total amount of compensatory
   damages), how much should be paid by the City of New York?


   $                                                            {4L-L)

       Note: Only answer Question 10 ifyou answered YES to Questions 2 or 4.


10. Of the amount, if any, listed in the answer to Question 8 (the total amount of compensatory
    damages), how much should be paid by Captain Vincent Greany?


   $           (';



          Note: Only answer Question 11 ifyou answered YES to Question 5.


11. What amount of punitive damages, if any, is Angelique Olaechea entitled to from Captain
    Vincent Greany?


               C
   $ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                            3
                 Case 1:17-cv-04797-RA Document 112-9 Filed 08/05/21 Page 4 of 4
    .
"


                Foreperson
                                            ~l>uf!v

                                            ~-~9~
        ~                                    ~~~
        ~te R":::_-,, ·
         Dated: New Yor).<.,,New York,

                  21   /'t /        '2021




                                                4
